 1
 2
 3
 4
 5
 6
 7
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                    CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11
12
     JUAN CEJA SOLORZANO,                 )     Case No. CV 18-00288-AS
13                                        )
                         Plaintiff,       )     MEMORANDUM OPINION
14                                        )
           v.                             )
15                                        )
     ANDREW M. SAUL, Commissioner         )
16 of the Social Security                 )
     Administration,1                     )
17                                        )
                         Defendant.       )
18                                        )
19
                                         PROCEEDINGS
20
21
           On January 12, 2018, Plaintiff filed a Complaint seeking review of
22
     the   denial   of    his    application   for   Disability   Insurance   Benefits.
23
     (Docket Entry No. 1).        The parties have consented to proceed before the
24
     undersigned United States Magistrate Judge.            (Docket Entry Nos. 27-28).
25
     On    June   13,    2018,    Defendant    filed   an    Answer   along   with   the
26
     Administrative Record (“AR”).        (Docket Entry Nos. 15-16).      On September
27
28         1
               Andrew M. Saul is now the Commissioner of the Social Security
     Administration and is substituted in for Acting Commissioner Nancy A.
     Berryhill in this case. See Fed.R.Civ.P. 25(d).
 1 12, 2018, the parties filed a Joint Stipulation (“Joint Stip.”) setting
 2 forth their respective positions regarding Plaintiff’s claim.      (Docket
 3 Entry No. 21).
 4
 5        The Court has taken this matter under submission without oral
 6 argument.      See C.D. Cal. L.R. 7-15.
 7
 8
                  BACKGROUND AND SUMMARY OF ADMINISTRATIVE DECISION
 9
10        On June 20, 2014, Plaintiff, formerly employed as an electrician
11 (see AR 69-70, 197-98), filed an application for Disability Insurance
12 Benefits, alleging an inability to work because of a disabling condition
13 since November 1, 2013.      (See AR 171-75).
14
15        On September 8, 2016, the Administrative Law Judge (“ALJ”), Sally
16 C. Reason, heard testimony from Plaintiff (represented by counsel),
17 medical expert Alan Levine, and vocational expert June Hagen. (See AR
18 54-77).       On September 29, 2016, the ALJ issued a decision denying
19 Plaintiff’s application.        (See AR 38-47).    Applying the five-step
20 sequential process, the ALJ found at step one that Plaintiff had not
21 engaged in substantial gainful activity since November 1, 2013.         (AR
22 40).       At step two, the ALJ determined that Plaintiff had the following
23 severe impairments –- “lumbar degenerative disc disease; and left (non-
24 dominant) shoulder AC joint arthropathy with impingement syndrome.” (AR
25 40-41).2 At step three, the ALJ determined that Plaintiff did not have
26
27
28        2
               The ALJ determined that Plaintiff did not have any other
     musculoskeletal impairments (left elbow, right foot, and hips). (AR 40-
     41).

                                          2
 1 an impairment or combination of impairments that met or equaled the
 2 severity of one of the listed impairments. (AR 41).
 3
 4        The ALJ then determined that Plaintiff had the residual functional
 5 capacity (“RFC”)3 to perform a reduced range of light work4 with the
 6 following limitations: can lift/carry up to 20 pounds occasionally and
 7 10 pounds frequently; can stand up to 40 minutes at a time for a total
 8 of 2 out of 8 hours, and can walk up to 30 minutes at a time for a total
 9 of 2 out of 8 hours (can stand/walk for a combined total of 4 out of 8
10 hours); can sit up to 60 minutes at a time for a total of 6 out of 8
11 hours; cannot climb ladders, ropes, or scaffolds, and can climb
12 ramps/stairs with a handrail occasionally; cannot crouch, and can kneel,
13 crouch and stoop occasionally; cannot do overhead reaching with the left
14 (non-dominant) upper extremity; and must avoid all exposure to heavy
15 vibratory machinery, unprotected heights, and extreme cold. (AR 41-46).
16 At step four, the ALJ determined that Plaintiff was unable to perform
17 any past relevant work.     (AR 46).       At step five, the ALJ determined,
18 based on Plaintiff’s age, education, work experience and RFC, that there
19 are jobs that exist in significant numbers in the national economy that
20 Plaintiff can perform (AR 46-47), and therefore that Plaintiff was not
21 disabled within the meaning of the Social Security Act. (AR 47).
22 //
23 //
24
25        3
               A Residual Functional Capacity is what a claimant can still do
26 despite existing exertional and nonexertional limitations.         See 20
     C.F.R. § 404.1545(a)(1).
27        4
               “Light work involves lifting no more than 20 pounds at a time
28   with frequent lifting or carrying of objects weighing up to 10 pounds.”
     20 C.F.R. § 404.1567(b).

                                          3
 1          The Appeals Council denied Plaintiff’s request for review on
 2 November 22, 2017. (See AR 1-5). Plaintiff now seeks judicial review of
 3 the ALJ’s decision, which stands as the final decision of the
 4 Commissioner.           See 42 U.S.C. §§ 405(g), 1383(c).
 5
 6
                                        STANDARD OF REVIEW
 7
 8
            This Court reviews the Commissioner’s decision to determine if it
 9
     is free of legal error and supported by substantial evidence.                    See
10
     Brewes v. Comm’r, 682 F.3d 1157, 1161 (9th Cir. 2012).                “Substantial
11
     evidence” is more than a mere scintilla, but less than a preponderance.
12
     Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014).               To determine
13
     whether substantial evidence supports a finding, “a court must consider
14
     the record as a whole, weighing both evidence that supports and evidence
15
     that       detracts   from   the   [Commissioner’s]    conclusion.”    Aukland    v.
16
     Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001)(internal quotation
17
     omitted).       As a result, “[i]f the evidence can support either affirming
18
     or reversing the ALJ’s conclusion, [a court] may not substitute [its]
19
     judgment for that of the ALJ.”              Robbins v. Soc. Sec. Admin., 466 F.3d
20
     880, 882 (9th Cir. 2006).5
21
     //
22
     //
23
     //
24
25
26          5
                    The    harmless      error     rule
                                               applies   to  the review of
27 administrative decisions regarding disability.     See McLeod v. Astrue,
     640 F.3d 881, 886-88 (9th Cir. 2011); Burch v. Barnhart, 400 F.3d 676,
28   679 (9th Cir. 2005)(An ALJ’s decision will not be reversed for errors
     that are harmless).

                                                   4
 1                         PLAINTIFF’S CONTENTION
 2
 3      Plaintiff alleges that the ALJ erred in failing to properly assess
 4 Plaintiff’s subjective symptom testimony. (See Joint Stip. at 4-10, 15-
 5 18).
 6
 7                               DISCUSSION
 8
 9      After consideration of the record as a whole, the Court finds that
10 the Commissioner’s findings are supported by substantial evidence and
11 are free from legal error.
12
13 A.   The ALJ Properly Assessed Plaintiff’s Testimony
14
15      Plaintiff asserts that the ALJ did not provide clear and convincing
16 reasons for rejecting Plaintiff’s testimony about his symptoms and
17 limitations. (See Joint Stip. at 4-10, 15-18). Defendant asserts that
18 the ALJ properly discounted Plaintiff’s testimony. (See Joint Stip. at
19 10-15).
20
21      1.   Legal Standard
22
23      Where, as here, the ALJ finds that a claimant suffers from a
24 medically determinable physical or mental impairment that could
25 reasonably be expected to produce his alleged symptoms, the ALJ must
26 evaluate “the intensity and persistence of those symptoms to determine
27 the extent to which the symptoms limit an individual’s ability to
28

                                      5
 1 perform work-related activities for an adult . . . .” Soc. Sec. Ruling
 2 (“SSR”) 16-3p, 2017 WL 5180304, *3.6
 3
 4        A claimant initially must produce objective medical evidence
 5 establishing a medical impairment reasonably likely to be the cause of
 6 the subjective symptoms. Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
 7 1996); Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991). Once a
 8 claimant produces objective medical evidence of an underlying impairment
 9 that could reasonably be expected to produce the pain or other symptoms
10 alleged, and there is no evidence of malingering, the ALJ may reject the
11 claimant’s testimony regarding the severity of his or her pain and
12 symptoms only by articulating specific, clear and convincing reasons for
13 doing so.      Brown-Hunter   v.   Colvin, 798 F.3d 749, 755 (9th Cir.
14 2015)(citing Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir.
15 2007)); see also Smolen, supra; Robbins v. Social Sec. Admin, 466 F.3d
16 880, 883 (9th Cir. 2006); Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.
17 1998); Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997).
18 Because the ALJ does not find that Plaintiff was malingering, the “clear
19 and convincing” standard stated above applies.
20
21        Generalized, conclusory findings do not suffice.    See Moisa v.

22 Barnhart, 367 F.3d 882, 885 (9th Cir. 2004)(the ALJ’s credibility
23 findings “must be sufficiently specific to allow a reviewing court to
24 conclude the [ALJ] rejected [the] claimant’s testimony on permissible
25
26        6
               SSR 16-3p, which superseded SSR 96-7p, is applicable to this
27 case, because SSR 16-3p, which became effective on March 28, 2016, was
     in effect at the time of the Appeal Council’s November 22, 2017 denial
28   of Plaintiff’s request for review. 20 C.F.R. § 404.1529, the regulation
     on evaluating a claimant’s symptoms, including pain, has not changed.

                                         6
 1 grounds and did not arbitrarily discredit the claimant’s testimony”)
 2 (citation and internal quotation marks omitted); Holohan v. Massanari,
 3 246 F.3d 1195, 1208 (9th Cir. 2001)(the ALJ must “specifically identify
 4 the testimony [the ALJ] finds not to be credible and must explain what
 5 evidence undermines the testimony”); Smolen, 80 F.3d at 1284 (“The ALJ
 6 must state specifically which symptom testimony is not credible and what
 7 facts in the record lead to that conclusion.”).
 8
 9       2.   The ALJ’s Assessment of Plaintiff’s Testimony
10
11       Plaintiff gave the following testimony at the administrative
12 hearing (see AR 56-61, 69-72):
13
              He lives in a house with his wife. He graduated from
14       high school in Mexico. He became a naturalized United States
         citizen in 2001. He has worked full-time as an industrial
15       electrician for 15 years.     He worked for a union which
         assigned him to different companies. In November 2013, he
16       stopped working because of work-related injuries. He filed
         a Workers’ Compensation claim which settled about a year and
17       a half ago. He still receives medical treatment from Dr.
         Campos at Northeast Valley Medical Group. (See AR 57, 69-
18       72).

19            He has back pain and pain and numbness in his legs. The
         numbness started in his right leg, but now is throughout both
20       legs. (See AR 57-61, 72).

21            Although he tried to help his wife with the dishes, he
         is not able to because of his back.     He cannot do chores
22       (cooking, cleaning, laundry, making the bed, taking out the
         trash) because of difficulty moving his back. While he is
23       able to pick up a piece of paper from the floor and put it
         into the trash, he suffers when doing it.     He is able to
24       dress himself; he is able to button a button and close a
         zipper, but he sometimes needs his wife’s help. He is able
25       to brush his hair and teeth. He drives an automatic car when
         he feels okay, but most of the time his wife and children
26       drive him. He goes with his wife to the grocery store; he
         walks as little as possible, and feels back pain if he tries
27       to pick up a gallon of milk. He tries to go to the park for
         exercise, but his back pain is aggravated by ground which is
28       too hard. He sometimes can sit for 15 to 20 minutes or for
         an hour before needing to stand up. He sometimes can stand

                                       7
 1
          for 15 to 20 minutes or for an hour (but his back will
 2        suffer). He is able to walk for half a mile, but slowly.
          For the past year he has used a cane for assistance with
 3        walking (he uses it at home when necessary, usually in the
          mornings). His wife drove him to the hearing, which took 30
 4        minutes. (See AR 56-60).

 5
          After summarizing Plaintiff’s testimony (see AR 42), the ALJ wrote:
 6
     “After careful consideration of the evidence, the undersigned finds that
 7
     the claimant’s medically determinable impairments could reasonably be
 8
     expected   to    cause     the   alleged   symptoms;   however,   the   claimant’s
 9
     statements concerning the intensity, persistence and limiting effects
10
     of these symptoms are not entirely consistent with the medical evidence
11
     and other evidence in the record for the reasons explained in this
12
     decision.”      (AR 42).
13
14
          The ALJ addressed Plaintiff’s testimony as follows:
15
16        The degree of limitation alleged by the claimant is neither
          substantiated by nor consistent with the longitudinal medical
17        record in this case. The undersigned notes that the evidence
          repeatedly indicates that, prior to his alleged work-related
18        injury in August 2013, the claimant had no significant
          medical problems and “could perform all activities of daily
19        living without any difficulties” (Exhibit 2F/9, 55).      The
          record does show that the claimant reportedly felt the sudden
20        onset of back pain in August 2013 (while either washing his
          car at home or moving items at work) (Exhibit 1F/29). Yet,
21        a clinical examination at that time revealed no deficits
          except some limitation in back range of motion and muscle
22        spasm.   The claimant was otherwise found to have normal
          sensation, normal strength, normal reflexes, and a normal
23        straight leg raising test (Exhibit 1F/30). At a follow up
          visit a week or two later, the claimant was similarly found
24        to have normal neurological function as well as a “normal”
          gait (Exhibit 1F/39).
25        At previously mentioned, a subsequent MRI of the claimant’s
26        lumbar spine in November 2013 did reveal degenerative disc
          disease as well as a disc protrusions indenting the right L5
27        nerve root; however, there was no evidence of central or
          foraminal stenosis at the L5 level (Exhibit 1F/95). Nor were
28        there any signs of radiculopathy upon clinical examination in


                                                8
 1
     November 2013. While again found to have some limitation in
 2   back range of motion, the claimant was otherwise found to
     have a normal stability assessment, negative Patrick’s test
 3   with painless passive hip range of motion, full (5/5) motor
     strength with normal muscle bulk and tone, intact sensation
 4   throughout the lower extremities, and a normal gait with
     intact ability to walk on heels and toes (Exhibit 1F/92).
 5   Upon subsequent examination in December 2013, the claimant’s
     gait and station remained “normal” and his neurological
 6   function remained entirely intact (Exhibit 1F/123).

 7   The foregoing findings simply do not suggest the claimant had
     any impairment(s) more limiting than found herein on or
 8   around the alleged onset date of disability.      In January
     2014, he evidently began seeing a worker’s compensation
 9   doctor, Edward Haronian, M.D., whose clinical evaluation
     reportedly found not only evidence of back impairment, but
10   also evidence of left shoulder AC joint tenderness and
     positive impingement sign (Exhibit 2F/57).     As previously
11   mentioned, an xray of the claimant’s left shoulder at that
     time confirmed evidence of AC joint arthropathy (Exhibit
12   2F/60).    However, a review of the subsequent treatment
     records reveals little to no mention of any ongoing shoulder
13   problems, suggesting this has not been particularly serious
     or limiting.     Instead, the claimant’s treatment records
14   mainly reflect complaints of back pain and treatment for the
     same.
15   Yet, as detailed below, the medical records generally fail to
16   show evidence of radiculopathy or other objective findings
     which would support the degree of limitation the claimant has
17   alleged. Nor are the claimant’s alleged limitations enhanced
     by his course of treatment, which has been essentially
18   routine following an epidural steroid injection in January
     2014 (Exhibit 1F/123). The undersigned notes the claimant’s
19   pain reportedly “improved” following the injection (Exhibit
     1F/142); and the record shows the claimant subsequently
20   indicated that he was not interested in receiving any other
     invasive treatment (e.g., another injection or surgery)
21   (Exhibit 2F/87).   Although he evidently has used narcotic
     analgesics from time to time, treatment records from November
22   2015 indicate that the claimant admittedly has been
     controlling his back pain with use of only naproxen 2-3 times
23   a day (Exhbiit 7F/7).     Overall, the claimant’s course of
     treatment is at odds with what one might reasonably expect,
24   given the degree of limitation he has alleged.

25   Turning back to the objective medical findings, the record
     shows that in January 2014, Dr. Haronian found that the
26   claimant exhibited a normal gait and remained able to walk on
     his heels and toes (Exhibit 1F/142).     Thereafter, in July
27   2014, a physical medicine and rehabilitation physician, B.
     Sam Tabibian, M.D., specifically evaluated the claimant for
     signs of lumbar radiculopathy but found none. According to
28   Dr. Tabibian, the claimant still clinically demonstrated full

                                   9
 1
     (5/5) motor strength in all major muscle groups, normal
 2   sensation, and normal and symmetric deep tendon reflexes
     (Exhibit 2F/1).    Moreover, a bilateral lower extremity
 3   EMG/NCV was performed and it was negative, showing no
     electrodiagnostic evidence of lumbar radiculopathy (or
 4   neuropathy) (Exhibit 2F/4).

 5   A month later (in August 2014), Dr. Haronian declared the
     claimant “permanent and stationary” and further concluded
 6   that he had reached the “maximum medical improvement” given
     that he “did not wish to proceed with further [treatments]”
 7   (Exhibit 2F/87). The claimant evidently returned to see Dr.
     Haronian for refills of medication for back pain on two
 8   subsequent occasions -- once in January 2015 and once in May
     2015 (Exhibits 6F/2-3, 6-7).
 9
     The claimant then saw William McMaster, M.D., for a
10   comprehensive orthopedic evaluation in June 2015. At that
     time, the claimant subjectively complained of constant sever
11   (7/10) pain in his back and legs (Exhibit 3F/1). He claimed
     that even minimal lifting aggravated his pain and further
12   claimed to need a cane due to progressive weakness or other
     deficits consistent with the limitations alleged by the
13   claimant.    Dr. McMaster specifically observed that the
     claimant walked slowly but he did not note any antalgia or
14   instability or other gait abnormality. He found the claimant
     had full range or motion of all four extremities. He found
15   the claimant had normal/symmetric range of motion of the
     hips, with no crepitation or joint contracture. He found the
16   claimant had limited back range of motion but no pelvic
     obliquity, no spondylolisthesis, no Trendelburg sign, and no
17   muscle spasm.    Finally, contrary to the above-referenced
     subjective complaints, Dr. McMaster found the claimant’s
18   motor function in the lower extremities remained full, with
     no evidence of muscle atrophy or other objective neurologic
19   deficits (Exhibit 3F/2).

20   The undersigned notes the most recent treatment records
     reflect essentially normal physical examination findings in
21   connection with visits by the claimant to Northeast Valley
     Health Corporation in November 2015 and February 2016
22   (Exhibits 7F/4, 9).      Additionally, in contrast to the
     allegations in this case, these records reflect complaints of
23   only localized back pain and specifically indicate that the
     claimant has “no radiation of pain” to the lower extremities
24   (Exhibit 7F/2).

25   The foregoing inconsistencies raise questions about the
     reliability of the limitations alleged by the claimant in
26   this case.   Similarly, the claimant alleged in connection
     with the instant application that he is unable to speak and
27   understand English (Exhibit 2E/1); yet, the evidence
     indicates otherwise. At the hearing before the undersigned,
     the claimant managed to answer some questions in English
28   without (prior to) any interpretation (Hearing Record).

                                  10
 1
        Further, a review of the medical records from Kaiser reveals
 2      that in the treatment context the claimant has not required
        an interpreter and has instead “preferred to use his own
 3      English skills” (see, e.g., Exhibit 1F/5, 31).      That the
        claimant evidently provided inaccurate information on such a
 4      basic matter as the ability to communicate in English is
        another indication that the allegations in this case may not
 5      be entirely reliable.

 6      (AR 42-44).

 7
        3.    Analysis
 8
 9      The Court’s review of the ALJ’s decision shows that the ALJ

10 properly discounted Plaintiff’s testimony for the following specific
11 reasons:   (1) Plaintiff’s treatment has been conservative and routine

12 in nature, medications are effective and Plaintiff declined to receive
13 additional and more invasive treatment, including additional epidural
14 steroid injections and surgery; (2) diagnostic testing, and the record
15 when viewed as a whole, did not support Plaintiff’s complaints of
16 disabling symptoms and limitations; and (3) Plaintiff made inconsistent
17 statements regarding his ability to speak and understand English.   As

18 set forth below, the record supports the ALJ’s finding that Plaintiff’s
19 testimony about the intensity, persistence and limiting effects of his
20 symptoms was not credible.
21
22            a.   Conservative and Routine Treatment

23
24      The ALJ discounted Plaintiff’s testimony concerning the limiting

25 effects of his impairments based on Plaintiff’s positive response to
26 conservative treatment (see AR 43). See Tommasetti v. Astrue, 533 F.3d
27 1035, 1040 (9th Cir. 2008)(“The record reflects that Tommasetti
28 responded favorably to conservative treatment including . . . the use

                                      11
 1 of anti-inflammatory medication [and] a transcutaneous electrical nerve
 2 stimulation unit . . . .      Such a response to conservative treatment
 3 undermines Tommasetti’s reports regarding the disabling nature of his
 4 pain.”); Crane v. Shalala, 76 F.3d 251, 254 (9th Cir. 1996)(“the
 5 evidence suggesting that [the claimant] responded well to treatment”
 6 supports an adverse credibility finding); see also Warre v. Comm’r of
 7
     the SSA, 439 F.3d 1001, 1006 (9th Cir. 2006)(“Impairments that can be
 8
     controlled effectively with medication are not disabling for the purpose
 9
     of determining eligibility for SSI benefits.”).
10
11
          A review of the record supports the ALJ’s findings.      As the ALJ
12
     noted, following an epidural steroid injection on December 13, 2013
13
     (approximately one month after the alleged onset date of disability) (AR
14
15 369-74) Plaintiff received only conservative treatment for his back
16 condition,     including   physical   therapy,   acupuncture,   and   pain

17 medications.     (See AR 396-400 [Kaiser Permanente, Physical Therapy

18 Progress Notes dated January 21, 2014], 401 [Kaiser Permanente, Physical
19 Therapy Progress Notes, stating that Plaintiff did not follow up with
20 physical therapy after January 21, 2014], 480 [Edwin Haronian M.D.,
21 Follow-Up Report, Review of Diagnostic Studies, and Request for
22 Authorization of a Primary Treating Physician dated March 21, 2014,
23 stating: “The option of lumbar epidural injections as well as surgical
24 intervention was discussed with the patient, however, he declines the
25 above. He wishes to avoid the above with conservative treatment.”],
26 490, [Edwin Haronian, M.D., Follow-Up Report of a Primary Treating
27
     Physician dated July 27, 2014], 500 [Edwin Haronian, M.D., Permanent and
28
     Stationary Report of a Primary Treating Physician dated September 9,

                                         12
 1 2014, stating that following the epidural injections “[m]edications and
 2 conservative treatment were provided”]).
 3
 4        The ALJ also noted that Plaintiff’s back pain improved following
 5 the injection (see AR 390 [Kaiser Permanente, Progress Note dated
 6 January 10, 2014, noting: “Right sciatica low back pain has improved
 7
     after right L4-5 & L5-S1 epidural steroid injection 12/13/2013.”], 399
 8
     [Kaiser Permanente, Physical Therapy Progress Notes dated January 21,
 9
     2014, stating that Plaintiff’s resting pain level was 4 out of 10], 465
10
     [Edwin Haronian, M.D., Initial Orthopedic Evaluation of a Primary
11
     Treating Physician Report dated February 14, 2014, noting that “[t]he
12
     injections were administered on December 13, 2013, which have provided
13
     him temporary pain relief”], 490 [Edwin Haronian, M.D., Follow-Up Report
14
15 of a Treating Physician dated July 27, 2014, noting that Plaintiff
16 “reports partial benefit from previous lumbar epidural injections as
17 well as acupuncture therapy”], 741 [Allison Campos, M.D., of Northeast
18 Valley Health Corporation, Office Visit Notes dated November 4, 2015,
19 noting that Plaintiff has been using Naproxen twice a day for pain],
20 even though Plaintiff continued to use prescribed narcotics from time
21 to time (see AR 505 [Synapse Medical Group, prescription for Tramadol
22 dated January 30, 2014], 467 [Edward Haronian, M.D., Initial Orthopedic
23 Evaluation of a Primary Treating Physician Report dated February 14,
24 2014, noting that Plaintiff “is currently taking[] Vicodin for pain”],
25 505-06, 509 [Synapse Medical Group, Prescriptions for Tramadol dated
26 March 13, 2014, April 10, 2014, July 17, 2014, August 28, 2014 and
27
     October 9, 2014], 717 [Edwin Haronian, M.D., Follow-Up Report of Primary
28
     Treating Physician dated January 6, 2015, stating that Plaintiff’s

                                        13
 1 “medications will be refilled as they are providing pain relief and
 2 improving functional status”], 713 [Prescription for Tramadol dated May
 3 27, 2015], 554 [William McMaster, M.D., of Adult and Pedriatric
 4 Orthopaedic Specialist, Report dated June 23, 2015, noting that “[i]n
 5 the past he was taking prescription opioid medications but has been
 6 weaned off of them and uses Tramadol 100 mg 2-4 times a day and
 7
     gabapentin 600 mg three times a day for pain”], 739 [Allison Campos,
 8
     M.D., of Northeast Valley Health Corporation, Office Visit Notes dated
 9
     February   2,   2016,   prescribing   Tramadol],   239-40      [CVS,   Patient
10
     Prescription Records showing Naproxen prescription filled on September
11
     8, 2015, October 10, 2015 and April 22, 2016, and Tramadol prescription
12
     filled on June 3, 2015, November 4, 2015, December 11, 2015, January 11,
13
     2016, February 8, 2016, March 17, 2016, and April 15, 2016].
14
15
16        The ALJ was entitled to discount Plaintiff’s credibility based on

17 his positive response to conservative treatment.                 See Johnson v.

18 Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995) (ALJ may properly rely on
19 the fact that prescribed conservative treatment suggests a lower level
20 of both pain and functional limitation).
21
22        The ALJ also relied on the fact that after the initial epidural
23 steroid injection Plaintiff stated that he did not want any additional
24 epidural steroid injections or any surgery.       (See AR 480 [Edwin
25 Haronian, M.D., Follow-Up Report, Review of Diagnostic Studies, and
26 Request for Authorization of a Primary Treating Physician dated March
27
     21, 2014, stating that Plaintiff declines lumbar epidural injections and
28
     surgical   intervention],   500   [Edwin   Haronian,   M.D.,    Permanent   and

                                           14
 1 Stationary Report of a Primary Treating Physician dated September 9,
 2 2014 noting that, Plaintiff “did not wish to proceed with further lumbar
 3 epidural injections nor surgical intervention.”]), 554 [William
 4 McMaster, M.D., of Adult and Pediatric Orthopaedic Specialists, Report
 5 dated June 23, 2015, noting: “He states he has been informed that
 6 surgery may be necessary but he states he is not interested on any
 7
     surgery at this time.”]).     This was a permissible basis for rejecting
 8
     Plaintiff’s symptom testimony. An ALJ may consider many factors in
 9
     weighing   a   claimant’s     credibility,        including    “unexplained       or
10
     inadequately   explained    failure   to   seek    treatment   or   to   follow   a
11
     prescribed course of treatment[.]”         Tommasetti, 533 F.3d at 1039.
12
13
          Accordingly, the ALJ provided clear and convincing reasons for
14
15 discrediting Plaintiff’s testimony based on conservative treatment.
16
17        b.    Objective Medical Evidence

18
19        The ALJ determined that Plaintiff's testimony about the limiting

20 effects of his impairments was not supported by the objective medical
21 evidence (see AR 34).        See Burch v. Barnhart, 400 F.3d 676, 681 (9th
22 Cir. 2005)(“Although lack of medical evidence cannot form the sole basis
23 for discounting pain testimony, it is a factor that the ALJ can consider
24 in his credibility analysis.”); Rollins v. Massanari, 261 F.3d 853, 857
25 (9th Cir. 2001)(“While subjective pain testimony cannot be rejected on
26 the sole ground that it is not fully corroborated by objective medical
27
     evidence, the medical evidence is still a relevant factor in determining
28
     the severity of the claimant’s pain and its disabling effects.”); SSR

                                           15
 1 16-3p, *5 (“objective medical evidence is a useful indicator to help
 2 make reasonable conclusions about the intensity and persistence of
 3 symptoms, including the effects those symptoms may have on the ability
 4 to perform work-related activities”).
 5
 6        As   the   ALJ   noted,   medical   records   revealed   that   Plaintiff’s
 7
     physical examinations before and after the November 1, 2013 alleged
 8
     injury onset date were mostly unremarkable.             (See AR 278 [Kaiser
 9
     Permanente Progress Notes dated August 5, 2013, physical examination
10
     findings], 287 [Kaiser Permanente, Progress Notes dated August 8, 2013,
11
     physical examination findings, 311 [Kaiser Permanente, Note dated
12
     October 28, 2013, X-ray of lumbosacral spine, findings], and 319 [Kaiser
13
     Permanente, Progress Notes dated October 30, 2013, findings], 333
14
15 [Kaiser Permanente, Progress Notes dated November 13, 2013, physical
16 examination findings], 342-43 [Kaiser Permanente, MRI of lumbar spine
17 dated November 14, 2013, conclusions], 340 [Kaiser Permanente, Progress
18 Notes dated November 14, 2013, physical examination findings], 372
19 [Kaiser Permanente, Progress Notes dated December 13, 2013, physical
20 examination findings], 390 [Kaiser Permanente, Progress Notes dated
21 January 10, 2014, physical examination findings], 471-72 [Edward
22 Haronian, M.D., Initial Orthopedic Evaluation of a Primary Treating
23 Physician Report dated February 14, 2014, lumbar examination findings],
24 485 [Edwin Haronian, M.D., Follow-Up Report of a Primary Treating
25 Physician dated May 20, 2014, notations], 488 [Edwin Haronian, M.D.,
26 Follow-Up Report of a Primary Treating Physician dated June 17, 2014,
27
     notations], 414-17 [Physical Medicine Institute, B. Sam Tabibian, M.D.,
28
     Electrodiagnostic Consultation Report dated July 14, 2014, physical

                                              16
 1 examination and electrodiagnostic findings], 490-91 [Edwin Haronian,
 2 M.D., Follow-Up Report of a Primary Treating Physician dated July 27,
 3 2019, notations], 428 [A Functional Capacity Evaluation Report prepared
 4 by Sherry Leoni, DC, QME on August 4, 2014, spine - range of motion
 5 findings], 497-98 [Edwin Haronian, M.D., Permanent and Stationary
 6 Report of a Primary Treating Physician dated September 9, 2014, lumbar
 7
     examination   findings],   555   [William   McMaster,   M.D.   of   Adult   and
 8
     Pediatric Orthopaedic Specialists, Report dated June 23, 2015, physical
 9
     examination findings], and 736 [Allison Campos, M.D., of Northeast
10
     Valley Health Corporation, Office Visit Notes dated February 2, 2016,
11
     notations].
12
13
          As set forth above, substantial evidence           supports    the ALJ’s
14
15 determination that Plaintiff’s statements about the limiting effects of
16 his impairments was not supported by the objective medical evidence and
17 this was a clear and convincing reason for discounting Plaintiff’s
18 credibility. More importantly, this was not the sole legally sufficient
19 reason for discounting Plaintiff’s credibility.
20
21        c.   Inconsistent Statements
22
23        Finally, the ALJ also properly discredited Plaintiff’s testimony
24 about the limiting effects of his impairments based on inconsistencies
25 concerning Plaintiff’s ability to communicate in English.7 See Light
26
          7
               Defendant asserts that the ALJ did not rely on Plaintiff’s
27 statements about his ability to communicate in English as a basis for
   discrediting Plaintiff’s testimony, but rather as a basis for assessing
28 the vocational factors. (See Joint Stip. at 15 n. 6).        The Court
                                                                    (continued...)

                                          17
 1 v. Social Security Admin., 119 F.3d 789, 792 (9th Cir. 1997)(“In
 2 weighing a claimant’s credibility, the ALJ may consider his reputation
 3
     for truthfulness, inconsistencies either in his testimony or between his
 4
     testimony and his conduct, his daily activities, his work history, and
 5
     testimony from physicians and third parties concerning the nature,
 6
     severity, and effect on the symptoms of which he complains.”); 20 C.F.R.
 7
     § 1529(c)(4) (“We will consider whether there are any inconsistencies
 8
     in the evidence and the extent to which there are any conflicts between
 9
     your statements and the rest of the evidence . . . .”).
10
11
12        As the ALJ noted, Plaintiff’s statement in his application for

13 Disability Insurance Benefits that he was unable to speak and understand
14 English (see AR 189) is inconsistent with notations in Kaiser Permanente
15 records that Plaintiff did not need an interpreter (see AR 253, 265,
16 279, 288, 297) and preferred to use his own English skills (see AR 279),
17 and with the ALJ’s observation that, at the hearing, Plaintiff answered
18 some questions in English prior to or without those questions being
19 translated by the interpreter, see Morgan v. Comm’r of Soc. Sec. Admin.,
20 169 F.3d 595, 600 (9th Cir. 1999)(“The inclusion of the ALJ’s personal
21 observations does not render the decision improper.”) (citation
22 omitted).        This was a clear and convincing reason, supported by
23
     substantial    evidence   in   the   record,   for   discounting   Plaintiff’s
24
     credibility.
25
26
27        7
             (...continued)
     disagrees. The ALJ clearly discredited Plaintiff’s testimony based on
28   Plaintiff’s inconsistent statements concerning his ability to
     communicate in English. (See AR 44).

                                            18
 1        The   ALJ’s   reasons   for   discounting   Plaintiff’s   credibility   -
 2 conservative and routine treatment, lack of support in the medical
 3 record and inconsistent statements - sufficiently allow the Court to
 4 conclude that the ALJ’s credibility finding was based on permissible
 5 grounds and supported by substantial evidence in the record. The Court
 6 therefore defers to the ALJ’s credibility determination. See Lasich v.
 7
     Astrue, 252 Fed. Appx. 823, 825 (9th Cir. 2007) (court will defer to
 8
     ALJ’s credibility determination when the proper process is used and
 9
     proper reasons for the decision are provided); accord Flaten v. Sec’y
10
     of Health and Human Serv., 44 F.3d 1453, 1464 (9th Cir. 1995).         Where
11
     the ALJ has made specific findings justifying a decision to disbelieve
12
     Plaintiff’s symptom allegations and those findings are supported by
13
     substantial evidence in the record, “we may not engage in second
14
15 guessing.”     Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002).

16
17                                        ORDER

18
19        For the foregoing reasons, the decision of the Commissioner is

20 AFFIRMED.
21
22        LET JUDGMENT BE ENTERED ACCORDINGLY.
23
24 DATED: August 22, 2019
25
26
27                                                    /s/
                                                  ALKA SAGAR
28                                      UNITED STATES MAGISTRATE JUDGE


                                            19
